DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose or render obvious structure configured so that when a shaping material is deposited above the shaping face the shaping face has a relief structure configured by the second shaping face portions being at positions projecting from the first shaping face portion in combination with a shaping stage that is configured such that the relief structure in the shaping face is deformed according to a temperature of the shaping state (pg 8 ln 7-15). The Examiner respectfully disagrees. Hart 1 discloses wherein, when the shaping material is deposited above the shaping face, the shaping face has a relief structure configured by the second shaping face portions being at positions projecting from the first shaping face portion (Fig. 1).
While not explicit, it would be apparent to one of ordinary skill in the art that the shaping face of Hart 1 is configured such that the relief structure in the shaping face is deformed according to a temperature of the shaping face (Fig. 1). As the blocks 114 and base plate 102 both expand with heat the shaping face will be deformed according to a temperature of the shaping face. Furthermore, even if .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search of stages in the additive manufacturing arts as well as relevant work holder arts, the prior art regarded as nearest the claimed invention is Hart 1 (US20180117854). Hart 1 discloses a shaping stage having inserts which are held in place due to thermal expansion (title, para 0023; Fig. 1). Hart 2 (US2018200800) discloses utilizing differential thermal expansion coefficients between a shaping stage and a removable insert (paras 0006, 0027) as does Mironets (US20160144428, para 0033). Hart 1 and the relevant prior art fails to disclose a third member that has a thermal expansion coefficient different from the first member and the second member that is placed in the recess portions or penetration portions where the second member is not placed. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 1 (US20180117854) in view of Mironets (US20160144428).

In reference to claim 1:
Hart 1 discloses a shaping stage that has a shaping face where a shaping material is deposited and that is used for three-dimensional shaping by being subjected to temperature control (para 0023)(allowing the base plate to cool is interpreted by the Examiner as temperature control), the stage comprising:
a first member having a plurality of recess portions or penetration portions and a first shaping face portion that is present in peripheries of the recess portions or the penetration portions and that is included in the shaping face (Fig. 1); and
a second member that is placed in the recess portions or the penetration portions, that has a second shaping face portion included in the shaping face, (Figs. 1 and 2 numerals 114 and 116),

wherein the shaping face is configured such that the relief structure in the shaping face is deformed according to a temperature of the shaping face (Fig. 1)(As the blocks 114 and base plate 102 both expand with heat the shaping face will be deformed according to a temperature of the shaping face).
Hart 1 further discloses that the second member is held in place due to thermal expansion of the block (para 0021). Hart 1 does not disclose that the second member has a thermal expansion coefficient different from the first member. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Mironets teaches a build plate for additive manufacturing (title). Mironets further discloses using a differential thermal expansion coefficient to hold inserts within a recess portions (para 0033). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the shaping stage of Hart 1 with the thermal expansion coefficient of Mironets because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the first and second members expand at a different rate to secure the second members within the recessed portions.

In reference to claim 2:


In reference to claim 3:
In addition to the discussion of claim 1, above, Hart 1 further discloses wherein
when the shaping material is deposited in the shaping face, the shaping face has a relief structure since the second shaping face portions are at positions projecting from the first shaping face portion (Figs. 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 1 and Mironets as applied to claim 1, above, and further in view of MST (Lecture Notes).
In addition to the discussion of claim 1, above, modified Hart 1 does not teach wherein the first member is constituted by a resin material, and the second member is constituted by a metal material. However, it is well known that resin materials, e.g. polymers, have a different thermal expansion coefficient than metals (MST, pg 1, paragraph 3 and following list). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a resin material and metal material to achieve the different coefficients of thermal expansion because it is well known that resin and metal material have different coefficients of thermal expansion.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 1 in view of Hart 2 (US20180200800).

In reference to claims 6-9:
Hart 1 discloses a three-dimensional shaping apparatus (para 0032), comprising:

a shaping stage having a shaping face where a three-dimensional shaped article is shaped by depositing the shaping material (Fig. 1); and
the shaping stage includes
a first member having a plurality of recess portions or penetration portions and a first shaping face portion that is present in peripheries of the recess portions or the penetration portions and that is included in the shaping face (Fig. 1); and
a second member that is placed in the recess portions or the penetration portions, that has a second shaping face portion included in the shaping face (Figs. 1 and 2 numerals 114 and 116).
Hart further discloses the shaping stage is at a first temperature during fabrication and a second temperature after completion of fabrication (para 0023);
wherein, when the shaping material is deposited above the shaping face, the shaping face has a relief structure configured by the second shaping face portions being at positions projecting from the first shaping face portion (Fig. 1), and
wherein the shaping face is configured such that the relief structure in the shaping face is deformed according to a temperature of the shaping face (Fig. 1)(As the blocks 114 and base plate 102 both expand with heat the shaping face will be deformed according to a temperature of the shaping face).
Hart 1 does not explicitly disclose a temperature control portion controlling a temperature of the shaping stage or that the second member that has a thermal expansion coefficient different from the first member (claim 6), further comprising: a chamber housing the ejecting portion and the shaping stage, wherein the temperature control portion controls the temperature of the shaping stage by changing room temperature in the chamber (claim 7), a base stand where the shaping stage is placed, wherein the temperature control portion is provided in the base stand and controls the temperature of 
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Hart 2 teaches a three-dimensional shaping apparatus having a component secured to a build plat by a thermal expansion fit wherein an insert has a different thermal expansion coefficient than the surrounding build plate (paras 0006, 0027; Figs. 1 and 2). Hart 2 further teaches controlling the ambient temperature of an enclosure (applies to instant claim 7)(para 0024; Fig.1). Hart 2 also teaches controlling a temperature of the shaping stage using a temperature control portion on which the shaping stage is placed (applies to instant claims 6 and 8)(para 0045). Hart 2 additionally teaches controlling the temperature of a plurality of regions (applies to claim 9)(Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Hart 1 with the heating devices of Cable because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the temperature is controlled by known devices.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742